Citation Nr: 1311232	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  08-15 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral foot fungus (claimed as a skin rash).

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to a disability rating greater than 20 percent for hiatal hernioplasty and antral ulcer, status-post truncal vagotomy with pyloroplasty.

4.  Entitlement to a compensable disability rating for status-post incisional ventral hernia.

5.  Entitlement to a total rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to September 1969, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  A July 2006 rating decision, in pertinent part, denied the Veteran's claims for a disability rating greater than 20 percent for hiatal hernioplasty and antral ulcer, status-post truncal vagotomy with pyloroplasty and for a compensable disability rating for post-incisional ventral hernia (which was characterized as a single increased rating claim for antral ulcer and hiatal hernia, status-post incisional ventral hernia).   Further, September 2009 and January 2010 rating decisions, in pertinent part, denied service connection for bilateral foot fungus and bilateral pes planus, respectively.  

A Travel Board hearing was held at the RO in February 2012 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  In June 2012, the Board remanded these issues for further development. 

The Board also remanded the issue of entitlement to service connection for posttraumatic stress disorder, which was granted in a subsequent rating decision in November 2012.  As this was a full grant of the benefit sought on appeal, this issue is no longer in appellate status. 

The Board observes that in a May 1993 rating decision, the RO denied a service connection for a skin rash.  In Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit held that the "factual basis" of a claim for service connection is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  Moreover, a properly diagnosed disease or injury cannot be considered on the same factual basis as a distinctly diagnosed disease or injury.  As a consequence, claims which are based upon distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims.  In other words, a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently because they rest on different factual bases.  Thus, as the current claim for service connection for bilateral foot fungus, is a new claim based on a different diagnosed disease, the Board does not need to determine whether new and material evidence has been received in accordance with 38 C.F.R. § 3.156, and the issue is as stated on the front page of this decision.   

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral foot fungus was not manifested during active military service, nor is it otherwise related to such service, including exposure to herbicides.

2.  Bilateral pes planus preexisted service; there was an increase in the severity of the preexisting bilateral pes planus disease during service; and the evidence does not clearly and unmistakably demonstrate that the increase in severity of the bilateral pes planus was due to natural progression of the disease.

3.  The Veteran's service-connected hiatal hernioplasty and antral ulcer, status-post truncal vagotomy with pyloroplasty, has not been productive of dysphagia, pyrosis regurgitation, substernal or arm or shoulder pain, considerable impairment of health, moderately severe episodes or recurrent incapacitating episodes averaging 10 days or more.

4.  The Veteran's service-connected status-post incisional ventral hernia is manifested by subjective complaints of abdominal pain, but no objective findings of any residuals.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral foot fungus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  The criteria for service connection for bilateral pes planus are met.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. § 3.303 (2012). 

3.  The criteria for a rating in excess of 20 percent for hiatal hernioplasty and antral ulcer, status-post truncal vagotomy with pyloroplasty, are not met.  38 U.S.C.A.  §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R.  § 4.114, Diagnostic Codes 7305-7346 (2012).

4.  The criteria for a compensable evaluation for status-post incisional ventral hernia are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R.  § 4.114, Diagnostic Code 7339 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With respect to the issue of service connection for bilateral pes planus, there is no need to undertake any review of compliance with the VCAA and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  By letter dated in November 2009, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.

With respect to the issues of increased ratings for hiatal hernioplasty and ventral hernia, the Veteran was sent a letter in November 2005 that fully addressed all notice elements and was sent prior to the initial July 2006 rating decision.  With respect to the issue of service connection for foot fungus, the Veteran was sent a letter in February 2009 that full addressed all the notice elements and was sent prior to the initial September 2009 rating decision.  The letters provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, on remand, a June 2012 letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  The Board recognizes that the June 2012 VCAA notice was provided after the initial decision.  However, the deficiency in the timing of this notice was remedied by readjudication of the issues on appeal in a November 2012 supplemental statement of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment and personnel records, post-service reports of VA and private treatment and VA examinations.  Further, the Virtual VA paperless claims processing system includes additional VA treatment records dated from August 2012, which were considered by the RO in the November 2012 supplemental statement of the case.  Moreover, his statements in support of the claim, as well as his hearing testimony, are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  
The Veteran was afforded a VA examination in June 2012 with respect to his bilateral foot fungus.  As the examination was conducted by a competent clinician who considered the Veteran's claims file and medical history in the report and provided an etiological opinion with rationale, the Board finds that the examination and opinion is adequate to adjudicate the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
Additionally, the Veteran was afforded VA examinations in March 2006 and June 2012 to evaluate the severity of his hernia disabilities.  The Board finds that the VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe the Veteran's hernia disabilities in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the evidence does not show that his symptoms have materially worsened since the most recent evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination.  
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2012) requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the VCAA. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. at 488.

Here, during the February 2012 Board hearing, the undersigned Veterans Law Judge adequately explained the claims on appeal and suggested evidence that may support these claims, including evidence that the Veteran might submit that may have been overlooked.  The Board accordingly concludes that the notice requirements under Bryant were effectively satisfied.  To the extent any such notice may have been inadequate, this was effectively cured both by actual knowledge as evidence by statements and questions of the Veteran's authorized representative at the hearing, as well as by the Board providing such explanation of issues and suggesting submission of evidence in the June 2012 remand the Board issued to develop these claims.
For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, the Board finds that there was substantial compliance with the June 2012 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

With respect to the remaining issues on appeal, the Board in June 2012 directed the AOJ to obtain Social Security Administration (SSA) records and afford the Veteran appropriate VA examinations.  The AOJ requested the Veteran's SSA records.  However, SSA responded in June 2012 that these records had been destroyed.  The AOJ notified the Veteran of this fact in July 2012 and requested that he submit any records in his possession.  The Veteran never responded to this letter and in August 2012, the AOJ prepared a Formal Finding of Unavailability.  Given that these records have been destroyed, any further attempts to obtain them would be futile.    

Further, as noted above, the Veteran was afforded a VA examination in June 2012 that addresses the remaining disabilities on appeal and is adequate for appellate review.  Accordingly, the Board finds that there has been substantial compliance with the June 2012 Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

II.  Service Connection Claims

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Bilateral Foot Fungus

The Veteran is seeking service connection for bilateral foot fungus.  The Veteran asserts that his bilateral foot fungus is due to his service in Vietnam, including exposure to herbicides.  For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Moreover, it is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson' disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).  In addition, the United States Court of Appeals for the Federal Circuit has determined that a veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Secretary of VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for: hepatobiliary cancers; nasal and/or nasopharyngeal cancer; bone and joint cancer; breast cancer; female reproductive cancers; urinary bladder cancer; renal cancer; testicular cancer; leukemia, other than CLL; abnormal sperm parameters and infertility; Parkinson's Disease and Parkinsonism; Amyotrophic Lateral Sclerosis (ALS); chronic persistent peripheral neuropathy; lipid and lipoprotein disorders; gastrointestinal and digestive disease including liver toxicity; immune system disorders; circulatory disorders; respiratory disorders (other than certain respiratory cancers); skin cancer; cognitive and neuropsychiatric effects; gastrointestinal tract tumors; brain tumors; AL amyloidosis (also referred to as primary amyloidosis); endometriosis; adverse effects on thyroid homeostasis; and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See, e.g., Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).  

The Update 2004, published in March 2005, concluded that two health outcomes fell into the 'limited or suggestive evidence of no association' category: gastrointestinal and brain tumors.  See 72 Fed. Reg. 32,395- 407 (June 1, 2007).  The Institute of Medicine's Update 2006, published in 2007, reported 'inadequate or insufficient evidence to determine [an] association' existed between chemical exposure and cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), or nasal cavity (including ears and sinuses); and 'limited or suggestive evidence of an association' between herbicide exposure and hypertension, and between AL Amyloidosis and herbicide exposure.  See also Notice, 68 Fed. Reg. 27, 630-41 (May 20, 2003), and Notices at 61 Fed. Reg. 57, 586-589 (1996); 64 Fed. Reg. 59, 232-243 (1999); and 67 Fed. Reg. 42, 600-608 (June 24, 2002). See also Veterans and Agent Orange: Update 2006 (2007).

The Veteran's service personnel and treatment records showed that he was stationed in Vietnam.  Thus, it is presumed that he was exposed to herbicides during his period of active service.  38 U.S.C.A. § 1116(f).

While the Veteran's service treatment records document treatment for numerous other unrelated disorders, they are silent with respect to any findings of bilateral foot fungus.  Importantly, a September 1969 service examination prior to discharge showed that the Veteran's feet and skin were clinically evaluated as normal.  

After service, the Veteran underwent an Agent Orange examination at the VA in May 1983.  The Veteran's skin was normal and the examination was silent with respect to any findings related to a foot fungus. Post service VA treatment records beginning approximately in 1990 showed treatment for a skin rash, but are still silent with respect to any foot fungus.  In June 2005, the Veteran was referred to podiatry for painful calluses.  The examiner also observed that skin was dry and scaly and nails were thickened and discolored.  The assessment was hyperkeratosis with onychomycosis.  

Importantly, a November 2006 treatment record showed that the Veteran was referred to podiatry for toenail, skin and foot care.  The Veteran reported that he was a Vietnam veteran and never had any problems with his feet prior to service, but after service, he experienced a lot of dead skin buildup, occasional itching and chronic fungus on both great toenails.  He also expressed concern as to whether Agent Orange could be implicated in the development of several spots on his feet.  He also indicated working with rice patties in the water.  The assessment was moderately severe tinea pedis with hyperkeratosis buildup and onychomycosis, but no etiological opinion was given.  Follow up treatment records continued to show treatment for this disabilities.  

The Veteran filed his initial claim for service connection in February 2009.  In support of his claim, the Veteran also submitted a statement in November 2009 from his brother who provided that when the Veteran returned from Vietnam, he had peeling and smelly feet and his toenails were brown and yellow.  

In statements of record and at the Board hearing, the Veteran reported that he developed a foot fungus while in Vietnam and sought treatment for the condition and received foot powder from the Corpsman.  However, he never sought treatment after Vietnam because he did not have an opportunity because he was separated shortly after his return.  The problem with his feet had continued since service.  He also attributed his foot fungus to Agent Orange exposure.    

On remand, in June 2012, the Veteran was afforded a VA examination.  The Veteran again reported that when he returned from Vietnam, he had discolored toenails, rash on feet and between toes, and lesions to the feet.  After examining the Veteran and reviewing the claims file, the examiner diagnosed bilateral tinea pedis and onychomycosis of the bilateral great toenails.  The examiner opined that this disability was less likely as not related to in-service treatment or any incident in service.  The examiner continued that a foot fungal condition was not corroborated as having occurred during service and was inconsistent with current clinical presentation of bilateral tinea pedis and onychomycosis.  

Initially, the Board observes that there is no competent medical evidence of record showing that the Veteran has chloracne or other acneform disease consistent with chloracne, or porphyria cutanea tarda, which are the only skin disabilities presumptively due to herbicide exposure.  In that regard, the Board again notes that the Secretary has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).  For these reasons, the Board finds that the presumptive regulations regarding exposure to Agent Orange are not applicable in this case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

Additionally, the Board finds that there is no basis for awarding service connection for bilateral foot fungus on a direct causal basis.  Indeed, the service treatment records are completely silent with respect to any foot fungus.  Importantly, the Veteran's skin and feet were evaluated as clinically normal at the time of his discharge examination.  The Board also finds it significant that the May 1983 Agent Orange examination showed that the Veteran's skin was evaluated as normal and is silent with respect to any complaints concerning a foot fungus.  The first post-service medical evidence of any bilateral foot fungus is a June 2005 VA treatment record, approximately 36 years after the Veteran's discharge from service.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). Importantly, after examining the Veteran, taking a thorough medical history and reviewing the claims file, the June 2012 VA examiner clearly determined that the Veteran's tinea pedis with onychomycosis was not related to service and provided a rationale for such opinion.  There is no competent medical evidence of record to refute this opinion.  

The Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Specifically, in Jandreau, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the instant case, given that medical expertise is required, the Veteran is not competent to directly link a bilateral foot fungus to service, to include exposure to herbicides.  However, he is competent to report in-service incidents, as well as pertinent symptomatology since service.  Nevertheless, the Board finds the Veteran's current assertions to not be credible.  Importantly, while service treatment records showed complaints of other unrelated disorders, they are silent with respect to any skin or feet disorders.  Moreover, the Veteran's discharge examination revealed normal skin and feet findings.  It would be reasonable to assume that given the complaints of other disorders, he would have reported any feet problems in service.  At one point the Veteran asserted that he did seek treatment in service; however, there is no documentation of such in the service treatment records.  

Moreover, the first post-service medical evidence of a bilateral foot fungus is in June 2005, approximately 36 years after his discharge from service.  It would also be reasonable to assume that if the Veteran had been experiencing problems with his feet since service, he would have mentioned it during the course of receiving treatment.  Again, in May 1983, at an Agent Orange examination, he failed to mention in such problems.  The Board also finds it significant that the Veteran first filed a claim indicating that he had a bilateral foot fungus related to service in February 2009, approximately 40 years after his discharge from service.  However, the Veteran had filed numerous other claims for service connection.  Thus, given these inconsistencies, the criteria under Jandreau have not been met.  Accordingly, while his contentions have been carefully considered, neither these contentions nor the clinical record establish continuity of symptomatology such as to serve as a basis for a grant of service connection.

Likewise, as the Veteran's brother's statement is based on the Veteran's own history, which has been found to lack credibility, his statement must also be found to not be credible.  

In conclusion, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for bilateral foot fungus.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Bilateral Pes Planus

The Veteran is also seeking service connection for bilateral pes planus.  VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. 
§ 1111.

A preexisting disease will be presumed to have been aggravated by military service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  In deciding an aggravation claim, the Board must determine, after having found the presence of a preexisting condition, whether there has been any measurable worsening of the disability during service and whether such worsening constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  If the presumption of aggravation under § 1153 arises, clear and unmistakable evidence (obvious or manifest) is required to rebut this presumption.  See 38 C.F.R. § 3.306(b).

Initially, the Board notes that bilateral pes planus was found during the prescreening entrance examination.  Thus, the presumption of soundness does not attach as the entrance documents clearly showed that the Veteran had bilateral pes planus, which was asymptomatic.  A February 1968 service treatment record again noted the defect of bilateral pes planus.  Post-service VA treatment records showed complaints of chronic bilateral foot pain, painful calluses on the bottom of the feet  and an assessment of bilateral pes planus.  

In statements of record and at the Board hearing, the Veteran reported that being forced to march in boots with several pounds on his back aggravated his condition.  He also reported that he developed calluses on his feet.  

The Veteran was afforded a VA examination in June 2012.  After reviewing the claims file and examining the Veteran, the examiner opined that the Veteran's bilateral pes planus was at least as likely as not related to military service or permanently aggravated by in-service treatment or any incident in service.  The examiner determined that the Veteran had bilateral pes planus with corresponding calluses to feet.  Asymptomatic bilateral pes planus was noted on the enlistment examination dated December 1967 and a medical record dated February 1968 indicated a diagnosis of pes planus.  Examination today continued to show bilateral pes planus with calluses to feet.  Thus, the examiner concluded that the Veteran's asymptomatic bilateral pes planus has been aggravated by service.  

Therefore, as the evidence shows an increase in the preexisting bilateral pes planus during service, a presumption of aggravation arises, and the Board must consider whether there is clear and unmistakable evidence to rebut the presumption that the Veteran's bilateral pes planus was aggravated by service.  Based on the medical evidence of record, the Board is unable to find that there is clear and unmistakable evidence that there was no increase in severity during service.  Significantly, the June 2012 VA examiner clearly determined that the Veteran's bilateral pes planus was aggravated by military service.  In sum, the evidence of does not rise to the level of clear and unmistakable.  

Thus, the Veteran's bilateral pes planus was presumptively aggravated during his active duty service because there was an increase in severity and no clear and unmistakable evidence that this increase was due to the natural progression of bilateral pes planus.  Service connection is therefore warranted on the basis of aggravation.  The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Increased Rating Claims

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following analysis is therefore undertaken with consideration that different (staged) ratings may be warranted for different time periods during the period of appellate review beginning within one year of the Veteran's claim for an increase.

Factual Background

The Veteran filed a claim seeking an increased rating for his hernia disabilities in October 2005.  He was afforded a VA examination in March 2006.  The claims file was not available for review.  The Veteran reported scar pain from previous gastrointestinal surgeries in 1985 and 1995.  Currently he experienced pain, problems swallowing and nausea, but no real vomiting.  He reported reflux symptoms after eating and occasional diarrhea and constipation.  He admitted to a 20 pound weight loss, but he was trying to lose weight.  The Veteran was retired.  He took Zantac, but it did not completely resolve his symptoms.  There was no history of hematemesis or melena.  On physical examination, the Veteran weighed 175 pounds.  He had a 21 cm scar that was tender to palpation.  There were no masses, organomegaly, guarding or rebound tenderness.  The abdomen was otherwise protuberant with positive bowel sounds.  The examiner found no obvious  hernias present. 

Upper GI showed possibility of mild atrophic gastritis and may be followed by endoscopic evaluation; and filling defect in the upper anterior cervical esophagus that may represent artifact secondary to peristalsis and may be followed by endoscopic evaluation.  The rest of the examination showed no gross abnormality.  The diagnoses were likely atrophic gastritis, possible filling defect of the cervical esophagus, which could correlate with difficulty in swallowing.  There was subjective tenderness to the abdominal scar from prior surgery likely secondary to adhesions.  

VA treatment records from one year prior to the date of claim have been reviewed,  In pertinent part, an April 2006 record showed that the Veteran had a history of gastroesophageal reflux disease (GERD) and peptic ulcer disease.  On examination, abdomen was obese, soft and nontender with normoactive bowel sounds.  Again, a surgical scar was observed.  Importantly, a March 2007 record showed an assessment of abdominal discomfort from a history of ventral hernia surgery and the Veteran was advised to rest and avoid heavy lifting.  However, the Veteran denied dysuria, hematuria, hematemesis, melena or hematochezia.  He had a good appetite and regular bowel movements.  Importantly, an August 2010 record showed that the Veteran reported pain at surgery site.  The assessment, in pertinent part, showed a history of ventral hernia repair and pain at site as well as anemia, stable.  

In statements of record and at the Board hearing, the Veteran reported limited mobility and severe pain from the incisions from surgery.  He also reported a history of anemia as well as vomiting, but he no longer vomited.  The Veteran also reported shoulder and arm pain.  He indicated that he had to eat and drink small amounts.  He also reported losing 40 pounds in the last couple of years.  The Veteran also asserted that his hernia disabilities had worsened since the last VA examination.  

On remand, the Veteran was afforded another VA examination in June 2012.  The claims file was reviewed.  The Veteran reported constant aching pain.  He could not reach or stretch because of increased pain with activities.  It was observed that the Veteran's treatment plan did not including taking continuous medication.  The examiner observed that the Veteran had persistently recurrent epigastric distress.  However, there was no dysphagia, pyrosis, reflux, regurgitation, substernal arm or shoulder pain, sleep disturbance, anemia, weight loss, nausea, vomiting, hematemesis or melena.  The Veteran did not have any esophageal stricture, spasm or an acquired diverticulum.  The examiner again noted the painful scar.  He also described epigastric distress as general tenderness along and around the abdominal surgical scar site.  Tenderness appeared to be to the tissues underneath and surrounding the surgical scar.  There were mild diastasis recti to  upper epigastric area.  There were no incapacitating episodes.  The examiner indicated that the Veteran esophageal condition impacted his ability to work because of abdominal pain.  He provided that the Veteran had residuals, including pain, small diastasis recti and scar, from his service-connected hiatal hernioplasty and antral ulcer, status post truncal vagotomy with pyloroplasty.  No residuals of the Veteran's ventral hernia were observed.  The examiner explicitly found that the Veteran had no other manifestations of gastritis, diarrhea, moderately severe duodenal ulcer, large post-operative ventral hernia or massive, persistent, severe diastasis of recti muscles.  

With respect to the surgical scar, status post hiatal hernioplasty and antral ulcer, the examiner observed that the scar was painful, but not unstable.  The scar was linear and measured 18.5 cm x 1 cm.  It was well-healed, superficial and stable.  The examiner again concluded that the scar impacted the Veteran's ability to work due to pain.  

Given that the claims file was reviewed by the most recent VA examiner and the examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient for rating purposes.  

Hiatal Hernioplasty and Antral Ulcer, Status-Post Truncal Vagotomy with Pyloroplasty

The Veteran is seeking a rating in excess of 20 percent for his service-connected hiatal hernioplasty and antral ulcer, status-post truncal vagotomy with pyloroplasty.  The RO has rated this disability under Diagnostic Codes 7305 for duodenal ulcer and 7346 for hiatal hernia.  Diagnostic Code 7305 provides that a severe duodenal ulcer with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health warrants a 60 percent rating.  Moderately severe duodenal ulcer, with less than severe disability, but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year is evaluated as 40 percent disabling.  Moderate duodenal ulcer, with recurrent episodes of severe symptoms 2 or 3 times a year averaging 10 days in duration, or with continuous moderate manifestations warrants a 20 percent rating.  Mild impairment, with recurring symptoms once or twice yearly warrants a 10 percent disability evaluation.  38 C.F.R. § 4.114, Diagnostic Code 7305.

Under Diagnostic Code 7346 for hiatal hernia, symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health warrant a 60 percent disability rating.  Persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health warrants a 30 percent disability rating.  Two or more of the symptoms for the 30 percent evaluation of less severity warrant a 10 percent disability rating.  38 C.F.R. § 4.114, Diagnostic Code 7346.

Initially, the Board notes that both VA examiners clearly documented that the Veteran had a painful scar due to his surgery.  Although there appears to be some confusion as to whether the scar was due to the hernioplasty or ventral hernia, the most recent examination report clearly documented that there was only one scar on the abdomen.  In an April 2008 rating decision, the RO granted service connection for scar, residual hernia repair and assigned a 10 percent disability evaluation.  As the Veteran did not initiate an appeal from this determination, the rating assigned is not currently before the Board.  Thus, the decision herein only addressed the severity of any other residuals associated with the Veteran's hernia disabilities.   
  
The Board now turns to whether a rating in excess of 20 percent is warranted under Diagnostic Code 7305.  Based on the medical evidence of record, the Board finds that a higher rating is not warranted under this code.  The most recent VA examiner clearly found that the Veteran's disability was not considered moderately severe.  Although there has been objective evidence of anemia, there had been no impairment of health manifested by weight loss resulting from his disability.  The portion of the criteria for a higher 40 percent rating that anemia and weight loss are successive criteria.  See Tatum v. Shinseki, 23 Vet. App. 152 (2009) (finding that the joining of criteria with the conjunctive "and" in a diagnostic code where the criteria are successive (where assignment of a higher rating requires elements from the lower rating) means that all criteria must be met).  Therefore, any findings of anemia alone do not more nearly approximate the criteria for a higher rating, as the evidence does not show that he also experienced weight loss.  Any weight loss documented appeared to be done on purpose for the Veteran's health.  Importantly, the most recent examiner clearly found that there were no signs of weight loss or anemia.  Further, there is no objective evidence of any incapacitating episodes due to his disability.  Again, the most recent examiner clearly determined that there had been no incapacitating episodes.   

Moreover, a higher rating is not warranted under Diagnostic Code 7346.  Although the examiner found persistently recurring epigastric distress, there were no findings of dysphagia, pyrosis or regurgitations accompanied by substernal or arm or shoulder pain.  Likewise, again, there is no evidence of considerable impairment of health.  As detailed, there are no objective findings or subjective complaints of material weight loss hematemesis or melena.  Moreover, there is otherwise no other diagnostic code which could provide for a higher disability rating. 
  
The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his hiatal hernioplasty and antral ulcer, status-post truncal vagotomy with pyloroplasty.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

After reviewing the evidence, the Board is unable to conclude that the resulting disability picture more nearly approximates the criteria for a higher disability rating under Diagnostic Codes 7305 and 7346.  Thus, the preponderance of the evidence is against the Veteran's claim for a rating in excess of 20 percent for the appeal period.  In denying such a rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Status-Post Incisional Ventral Hernia

The Veteran is also seeking a compensable rating for his service-connected ventral hernia.  The RO has rated this disability under Diagnostic Code 7339, for postoperative ventral hernia.  Under this diagnostic code, a maximum 100 percent rating is allowed for massive, persistent, severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable.   A 40 percent is allowed when the hernia is large, and not well supported by belt under ordinary conditions.  A 20 percent is warranted when the hernia is small, not well supported by belt under ordinary conditions, or healed ventral hernia or post-operative wounds with weakening of abdominal wall and indication for a supporting belt; and a noncompensable rating is warranted when there are wounds, postoperative, healed, no disability, belt not indicated.  38 C.F.R. § 4.114.

The disability might alternatively be evaluated using the criteria of Diagnostic Code 7338 for an inguinal hernia, which allowed a 60 percent rating for a hernia that is large, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable.  A 30 percent is allowed when the hernia is Small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible.  A 10 percent is warranted when the hernia is postoperative recurrent, readily reducible and well supported by truss or belt and a noncompensable evaluation is warranted when not operated, but remedial; or small, reducible, or without true hernia protrusion.  Id.

A note under the diagnostic code shows that 10 percent is added for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be evaluated, and 10 percent, only, added for the second hernia, if the latter is of compensable degree.   

The Board finds that based on the evidence of record, the Veteran does not currently suffer from any residuals from his ventral hernia.  The VA examinations results showed a tender scar as discussed above, but no other residual disability.  There has been no need for a truss or belt and no hernia protrusion.  The medical findings correspond to the criteria for noncompensable evaluations using the criteria of Diagnostic Codes 7338 or 7339.  The results are not supportive of the criteria for the minimal compensable evaluation (10 percent) under Diagnostic Code 7338, as there is no indication the hernia is of such severity as to be reduced or supported by a truss or belt.  Further, a 20 percent evaluation under Diagnostic Code 7339 is not warranted because there is no evidence of a small postoperative ventral (or other hernia) hernia, not well supported by belt under ordinary conditions, or healed ventral hernia or post-operative wounds with weakening of abdominal wall and indication for a supporting belt.  Again the most recent examiner clearly indicated that the only residual was a painful scar.  

Again, the Board has carefully reviewed and considered the Veteran's statements regarding the severity of his status post incisional ventral hernia.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

In light of the evidence of record and based on this analysis, it is the determination of the Board that the weight of the evidence is not in equipoise, and the preponderance of the evidence is against a compensable evaluation for status post incisional ventral hernia.  In denying such a rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected hernia disabilities with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  In this regard, the Veteran's epigastric distress is adequately addressed in the rating criteria.  No residuals have been found with respect to the Veteran's ventral hernia.  The Veteran's primary symptom appears to be pain associated with his post-operative scar that is currently not before the Board.  There are no additional symptoms of his service-connected hernias that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

  
ORDER

Entitlement to service connection for bilateral foot fungus is denied.

Entitlement to service connection based on aggravation for bilateral pes planus is granted.  

Entitlement to a disability rating greater than 20 percent for hiatal hernioplasty and antral ulcer, status-post truncal vagotomy with pyloroplasty, is denied.

Entitlement to a compensable disability rating for status-post incisional ventral hernia, is denied



REMAND

Entitlement to TDIU, is an element of all claims for increased ratings.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

TDIU is granted where a Veteran's service connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  The provisions of 38 C.F.R. § 4.16(a) set out minimum percentage requirements for service connected disabilities that serve as the basis for the grant of TDIU.  The Veteran's service connected disabilities do not meet these percentage requirements.  It is VA policy; however, that all Veteran's who are unable to work due to service connected disability will be awarded TDIU.  38 C.F.R. § 4.16(b).  Where a veteran does not meet the percentage requirements, but there is evidence of unemployability, the claim for TDIU will be referred to the Director of VA's Compensation and Pension Service.  38 C.F.R. § 4.16(b).  If the Veteran does not meet the percentage requirements, the Board cannot grant TDIU in the first instance, but must first insure that the TDIU claim is referred to the Director of C&P for adjudication.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In this case, the June 2012 VA examiner indicated that the Veteran's service-connected residuals status post hiatal hernioplasty and antral ulcer impacted his ability to work due to abdominal pain.  However, the examiner did not offer a clear opinion as to whether the Veteran's service-connected disabilities prevented him from obtaining or maintaining all gainful employment.  Moreover, the Board cannot; however, grant TDIU in the first instance without insuring that the claim is adjudicated in accordance with 38 C.F.R. § 4.16(b).  Thus, this matter must be returned to the RO for further development.  

Accordingly, this case is remanded for the following actions:

1.  The RO should send the Veteran an appropriate VCAA letter under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) containing notice of the information and evidence necessary to substantiate a claim of entitlement to a TDIU.  The RO should request that the Veteran submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  

2.  The Veteran should be scheduled for an appropriate VA medical examination to ascertain the severity of his service-connected disabilities and their impact on his ability to obtain and retain substantially gainful employment.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  After reviewing the record and examining the Veteran, the examiner should offer an opinion as to whether the service-connected disabilities, in the aggregate, preclude the Veteran from securing and following substantially gainful employment, without regard to any nonservice-connected disorders.

3.  If the VA examiner determines that the Veteran is precluded from securing and following substantially gainful employment due to his service-connected disabilities and the Veteran still does not meet the schedular criteria for the period on appeal, the RO should submit the Veteran's claim for a TDIU to the Director, Compensation and Pension Service for adjudication in accordance with the provisions of 38 C.F.R. 4.16(b).

4.  Thereafter, the issue on appeal should be
readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


